Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 16/957433 application originally filed June 24, 2020.
Amended claims 1-20, filed June 24, 2020, are pending and have been fully considered.
Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Delbridge (US 2015/0337230) in view of Thoen et al. (US 2010/0120639) hereinafter “Thoen”.
Regarding Claims 1-20
	Delbridge discloses in paragraph 0015, providing at least one of (i) improved sludge handling, (ii) reduced lead or copper corrosion, (iii) increased oxidation resistance, (iv) improved acid control, (v) reduced wear (such as cam wear or lifter wear), (vi) retention of total base number of the lubricant, and/or (vii) improved seal compatibility in an internal combustion engine. 
	Delbridge discloses in paragraph 0085, the lubricating composition comprises an oil of lubricating viscosity. Such oils include natural and synthetic oils, oil derived from hydrocracking, hydrogenation, and hydrofinishing, unrefined, refined, re-refined oils or mixtures thereof.  Synthetic oils may also be produced by Fischer-Tropsch reactions and typically may be hydroisomerised Fischer-Tropsch hydrocarbons or waxes. In one embodiment oils may be prepared by a Fischer-Tropsch gas-to-liquid synthetic procedure as well as other gas-to-liquid oils.  Delbridge discloses in paragraph 0086, in one embodiment the oil of lubricating viscosity may be an API Group II, Group III, Group IV oil, or mixtures thereof.  Delbridge discloses in 
	Delbridge discloses in paragraph 0017, a lubricating composition comprising an oil of lubricating viscosity, 0.1 wt % to 10 wt % of an overbased detergent, and 0.01 wt % to 5 wt % of a non-hydroxy terminated acylated polyalkylene oxide. In one embodiment the non-hydroxy terminated acylated polyalkylene oxide may be a non-hydroxy terminated acylated polyalkylene glycol.  Delbridge discloses in paragraph 0018, the non-hydroxy terminated acylated polyalkylene oxide may be a diester, di-carbamate, a mixed ester-carbamate, or mixtures thereof. Typically the non-hydroxy terminated acylated polyalkylene oxide may be a diester.  Delbridge discloses in paragraph 0066, the non-hydroxy terminated acylated polyalkylene oxide may be prepared by a process comprising reacting a carboxylic acid (with a R.sup.2 group) with a hydroxyl-terminated polyalkylene glycol (or oxide) in a mole ratio of 3:1 to 1:3.  Delbridge discloses in paragraph 0072, example of carboxylic acids include acidic acid, propionic acid, pentanoic acid, hexanoic acid, pentanoic acid, octanoic acid, nonanoic acid, decanoic acid, undecanoic acid, dodecanoic acid, tridecanoic acid, tetradecanoic acid, pentadecanoic acid, hexadecanoic acid, heptadecanoic acid, octadecanoic acid, nonadecanoic 
	It is to be noted, Delbridge discloses the addition of non-hydoxy terminated acylated polyalkylene glycol but fails to specifically teach the claimed esterified oil-soluble polyalkylene glycol of Formula I and II of the presently claimed invention.
	However, it is known in the art to add a esterified oil-soluble polyalkylene glycol to a lubricant based composition, as taught by Thoen.
	Thoen discloses in paragraph 0019, lubricant blends comprise at least one first component and at least one second component. A renewable raw material (natural oil) source such as an unsaturated seed or vegetable oil, whether genetically modified or not, serves as a preferred first component.  Thoen disclose in paragraph 0023, the second component may be represented by chemical Formula 1: 

    PNG
    media_image1.png
    39
    493
    media_image1.png
    Greyscale

wherein R is either H (hydrogen), or an alkyl or aryl (e.g. phenyl or substituted phenyl such as alkylphenyl) group having from 1 to 30 carbons; X is either O (oxygen), or S (sulfur) or N (nitrogen); y is an integer within a range of from 3 to 30; Z is H or a C1-30 hydrocarbyl or C1-30 hydrocarboxyl group; a sum of n+p ranges from 6 to 60; and m is within a range of from 1 to 8.  In Table 1, "Butanol DPnB" means butanol plus two moles of propylene oxide, "M" equals mix feed (feed both ethylene oxide (EO) and propylene oxide (PO) as a homogeneous mixture to a reactor); "H" means homopolymer (feed either PO or EO, preferably PO, to the reactor); "B" means block copolymer (feed PO to the reactor, complete reaction of the PO, then add EO to the reactor); and "RB" means reverse block (feed EO to the reactor, complete reaction of the EO, then add PO to the reactor). Thoen discloses in paragraph 0024, the polyether is preferably a 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the polyalkylene glycol of Thoen in the lubricating oil composition of Delbridge.  The motivation to do so is to use polyalkylene glycols that are cost effective, high performance, and readily available biodegradable materials, as taught by both Thoen and Delbridge.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kashani-Shirazi et al. (US 2016/0272916) discloses in the abstract, the use of polyalkylene glycol ester that are prepared by reacting polytetrahydrofuran with at least one C.sub.9-C.sub.27 acid in lubricating oil compositions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551. The examiner can normally be reached Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Latosha Hines/Primary Examiner, Art Unit 1771